Citation Nr: 0946626	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
Veteran's December 2004 claim for entitlement to service 
connection for PTSD.

In January 2008, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service personal assault stressor, supporting a 
current diagnosis of PTSD and major depressive disorder.

2.  The Veteran has competent evidence linking his PTSD and 
major depressive disorder to his in-service personal assault 
stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD and major depressive disorder were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A letter dated December 2004, which the RO provided to the 
Veteran before the June 2005 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since it informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, the Veteran is 
not prejudiced thereby, because this decision represents a 
full grant of the benefit which he is seeking on appeal.  The 
RO will address the degree of disability and the effective 
date of an award at the time the Board's decision is 
implemented.  For this reason, no further development is 
required regarding the duty to notify.

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held 
that 38 C.F.R. 
§ 3.304(f)(4) places a heightened burden of notification on 
VA in claims for service connection for PTSD based on in-
service personal assault.  The Court stated that first, the 
RO must inform the claimant that he may submit alternative 
forms of evidence--that is, evidence other than service 
records--to corroborate the account of an in-service assault, 
and the RO must suggest potential sources for such evidence.  
The Court further held that a claimant should also be 
notified that, alternatively, evidence of behavioral changes 
following the alleged in-service assault may constitute 
"credible supporting evidence of the stressor" under 
38 C.F.R. 
§ 3.304(f)(4).  Second, VA must assist the claimant in the 
submission of alternative sources of evidence, by providing 
additional time for the claimant to submit such evidence 
after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on the claimant's behalf.  
Id. at 335.  In this case, the Veteran was not provided with 
such notice.  However, the Veteran is not prejudiced thereby, 
because this decision represents a full grant of the benefit 
which he is seeking on appeal.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination of his psychiatric condition in February 2006.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(4); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim 
for PTSD as one involving a personal assault stressor for 
which the provisions of 38 C.F.R. § 3.304(f)(4) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (In which a Veteran alleged that a sergeant kicked 
her down a set of stairs).  Moreover, VA has defined personal 
assault to include any event of human design that threatens 
or inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion 
by a medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  38 
C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), 
(c), (e) (Aug. 1 ,2006).

In his December 2004 PTSD questionnaire, the Veteran states 
that while in service in Germany, "one Veteran [of combat in 
Vietnam] lured me into his bedroom [and] there was another 
guy there....He [grabbed] me behind the neck and said if I 
don't suck his dick he will beat my ass.  I started pleading 
with them and he punched me in the chest.  They were a lot 
bigger than me so I did as they said to do.  I felt like a 
wimp and did not want to tell [anyone] I was made to do that, 
[because] I was too ashamed and scared.  Then my dad died a 
week later....[When the Veteran returned to base,] I was not 
there 24 [hours] and they did it to me again.  They tried to 
pierce my rectum but I would squeeze real tight.  About a 
month later....they [grabbed] my arm and said 'Do you know 
what smack [heroin] is.'  I said no.  He said 'It will make 
you feel good.'  [Then] one of [them] put a needle in my 
arm[;] I [thought] they [were] trying to kill me.  After they 
[pushed] the stuff in my arm[,] it was like I didn't care 
[anymore]....[Later,] they gave me more smack and forced me to 
do it again to them.  I was a chump and felt like others knew 
but was scared to ask, or tell[, or] to be labeled and 
laughed at.  [The assailants] finally [were] ordered out of 
the Army, [and] that was the happiest day of my life.  But 
inside I knew I was not a man....So I would drink [heavily] and 
shoot up with heroin to kill the pain and shame....From then on 
my life has been a living hell....When I got out of the Army my 
people did not recognize me....I was just a screw up, [not] 
knowing until talking and opening up to [a VA clinician] that 
this is what kept me sick and not able to hold a job because 
of using drugs to function and rid the pain and shame....After 
I tried to commit suicide and was put on [an] anti-
depressant, I was able to confide in someone and [the VA 
clinician] understood between the hard crying and he did not 
judge me, but tried to lift me up.  I have nightmares, sweat 
at night and soak my bed.  I get so angry I even tried to 
think of those guys' name[s] and hunt for them."

In his August 2005 notice of disagreement, the Veteran 
writes, "How could I go to my superiors [in service] with a 
thing like what [was] happening to me, where there was little 
to no discipline in [my] Company....I felt like I was in [a] 
penitentiary and the guards [were buddies] with the thugs."  
The Veteran also notes that he was 17 years old when he was 
first assaulted.

In an October 2005 letter, the Veteran writes that he did not 
report the sexual assault against him to anyone during his 
time in service because he "was scared and ashamed."  He 
stated that he believed that reporting the assault would be 
contrary to his masculinity, and would cause him to be 
laughed at.  The Veteran also noted that he had not sought 
the sexual assaults, and was a virgin at the time he was 
first assaulted.

At his January 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran reported that two of his fellow 
servicemen had sexually assaulted him in service while they 
were serving in Germany.  The Veteran stated that one of them 
grabbed him by the neck, pinned him against a wall locker, 
told him to remain silent, and forced him to engage in acts 
that he would not otherwise engage in.  He further noted that 
"this happened on several occasions.  They even forced me to 
use heroin."  The Veteran stated that "I know I should've 
said something to somebody, but I didn't because I was 
scared."  The Veteran also stated that he was deterred from 
informing on his assailants because one of them "had already 
slapped the First Sergeant," who was the person to whom the 
Veteran should have reported the incident.  The Veteran also 
noted that his assailants left service two weeks after he 
returned from his father's funeral, and knowing that they 
were not around to continue the assaults contributed to his 
decision to remain silent.  The Veteran stated that he 
decided to tell what had happened to him because "my sponsor 
had told me that maybe I can't stay sober because I was 
keeping something hidden inside."  The Veteran also noted 
that his problems in service surfaced when he was ordered to 
return to Germany, because returning there triggered 
reminders of his in-service sexual assault.  The Veteran's 
spouse also testified that, in his sleep, the Veteran 
sometimes sweats and asks someone to get off of him.

Consistent with his statements above, the Veteran's service 
treatment records show no evidence of sexual assault in 
service.  The Veteran was listed as 5'3" and 106 lbs. in his 
June 1974 enlistment examination, 5'4" and 120 lbs. in a May 
1976 examination, and 5'5" and 120 lbs. in his February 1979 
separation examination.  In March 1978, the Veteran was found 
in bed not breathing right and unresponsive.  Someone in the 
Veteran's unit reported that he might have overdosed on 
heroin, and the Veteran admitted to drinking large quantities 
of alcohol.

The Veteran's service personnel records show that he was 
recommended for elimination from duty in January 1979 
"because of his failure to pay just debts and failing to 
meet the standards expected of him as a solider."  In an 
accompanying letter dated February 1979, the Veteran did not 
mention the assault, but noted that he was having financial 
and marital problems.  He wrote at the time that "these 5 
years have taught me a lot about being a man and a soldier, 
it taught me you have to want to soldier and if you don't 
look out for #1 (yourself), no one will, because only you 
have to suffer the consiquence [sic]."  [Parentheses in 
original.]  The Veteran was discharged under honorable 
conditions in March 1979.

In August 2004, a VA psychiatrist diagnosed the Veteran with 
Major Depressive Disorder (MDD).  The Veteran was attending 
Life Skills Group Therapy at a VA facility at that time.

In November 2004, the Veteran told a VA psychologist that, 
during his service in Germany, he had been assaulted, 
intimidated, and threatened on three different occasions by 
two males in his company who were significantly larger than 
he was.  The Veteran reported that they had initially tried 
to rape him, but that he had been able to prevent this.  
However, they had forced him into other sexual acts.  The 
Veteran also reported that they had "put a needle in my arm 
and got me started on heroin."  The Veteran reported that he 
then began using heroin to cope with the abuse.  The Veteran 
noted that he believes the sexual trauma caused him to be 
"less of a man" and detracted from his self-esteem and 
sense of self-worth.  The VA psychologist found that the 
Veteran was "clearly quite distressed about these events and 
presents quite credibly."

Later in November 2004, the Veteran told his VA psychologist 
that he had been sexually abused in service, wherein he was 
coerced into sexual acts by two others for several months.  
The Veteran explained that, because he was of small stature, 
he had not stood up to the perpetrators because of fear.  The 
Veteran also stated that only substance abuse eased the 
emotional pain of his sexual abuse.  The Veteran reported 
having distressing recollections, recurrent dreams, some 
experience of reliving the trauma, intense distress at 
related cues, efforts to avoid thoughts and feelings and 
activities associated with the trauma, detachment feelings, 
restricted affect, and difficult sleeping and concentrating, 
as well as some other PTSD features.  The Veteran also sought 
group therapy for sexual abuse victims, but was informed that 
it was not available at that VA location.  The VA 
psychologist determined that the Veteran showed depression 
with psychotic features by report, "and also meets criteria 
for PTSD evidenced by a several month period of sexual 
coercion by two larger soldiers in which he felt extremely 
helpless."

In December 2004, another VA clinician diagnosed the Veteran 
with severe depression, which rendered him unable to obtain 
or continue with employment.  However, the clinician also 
ruled out a diagnosis of a single episode of severe MDD with 
a suicide attempt.

In February 2005, the Veteran told another VA psychologist 
that he has nightmares related to his sexual assault.  The 
Veteran reported that his symptoms had become exacerbated 
since he disclosed the assaults to the first VA psychologist, 
and that he did not wish to "uncover these things."  The VA 
psychologist diagnosed the Veteran with moderate, recurrent 
MDD.  The VA psychologist opined that the Veteran "is poorly 
equiped [sic] to tolerate stress, and lacks the psychic 
structure needed to tolerate anxiety and regulate his mood.  
In addition, his poor self-esteem puts him at greater risk 
for trauma and harm, such as being taken advantage of by 
sexual predators.  When these incidents occur, he is then 
unable to tolerate the stress or process the emotions that 
result, thereby causing even further deterioration in his 
underlying pathology, i.e. a complicating problem but not the 
etiology of his pathology."

In February 2006, the Veteran was provided with a VA 
examination.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran had received a positive 
review of his work in service in November 1977, but that he 
had received a negative review in October 1978.  The Veteran 
reported that he was sexually accosted in the military, and 
that there was one bad episode in which he was physically and 
sexually attacked by others in the military.  The Veteran 
also stated that he experiences depression, nightmares, 
anxiety, hallucinations, and suicidal ideation.  The examiner 
noted that the results of the Veteran's Minnesota Multiphasic 
Personality Inventory (MMPI) test showed evidence of an 
exaggerated response set, and were, in one instance, 
"literally off the chart."  The examiner found that the 
Veteran "presents with a large number of credibility 
problems and...most of his difficulties are substance 
induced."  The examiner opined that the Veteran failed to 
meet the full criteria for a diagnosis of PTSD, although he 
"may have some features of PTSD."  The examiner diagnosed 
the Veteran with polysubstance dependency, substance-induced 
mood disorder, and possible substance-induced psychosis.  He 
noted that the Veteran's service evaluations showed "that 
some dramatic change in behavior occurred between 1977 and 
1978," but found that "there is no record of that assault 
and the mere fact that this individual began using drugs and 
alcohol excessively does not necessarily mean that the cause 
[was] related to sexual assault."  The examiner further 
found that "this Veteran has had numerous psychiatric 
contacts through the years and appears to have only mentioned 
the possibility of sexual trauma in November 2004 to [his 
treating VA psychologist].  Therefore, overall it is this 
examiner's opinion that PTSD, although possible, is less 
likely than not in this case and with this set of data."

In March 2006, the Veteran was evaluated by a private 
physician.  The Veteran reported having flashbacks from an 
assault in the military.  The physician diagnosed the Veteran 
with Depressive Disorder not otherwise specified (NOS), Poly 
Substance Dependence, and PTSD.  He did not provide an 
etiological opinion.

In August 2006, the Veteran was treated by the same VA 
psychologist who had treated him in November 2004.  The 
Veteran reported having nightmares, night sweats, anxiety, 
and depression, and was considering suicide.  The Veteran 
also brought his MMPI report from his February 2006 VA 
examination, which the Veteran had been told was invalid.  
The VA psychologist explained to the Veteran "that a 'cry 
for help' profile may be interpreted as invalid."  The VA 
psychologist then asked the Veteran to re-attempt the MMPI, 
and, according to the VA psychologist, this produced a 
clinically useful profile, including a showing of a clinical 
level of depression, and clinical elevations of PTSD.

In September 2006, the Veteran's VA psychologist diagnosed 
him with multiple symptoms of PTSD and depression, despite 
abstinence from drugs and alcohol.  The VA psychologist noted 
that the Veteran "is having a hard time getting his MST 
[military sexual trauma] issues recognized because he did not 
report sexual abuse by the two solider perpetrators while 
stationed in Germany.  Instead he turned to drugs to ease the 
pain, however his miilitary [sic] record shows a very clear 
nose dive into very poor functioning."  The VA psychologist 
also affirmed that the Veteran "is fully credible with me."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and private clinicians are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Board finds that the opinion of the November 2004 / 
August 2006 / September 2006 VA clinician, which concluded 
that the Veteran's PTSD was incurred in service, is most 
probative because it was written by the Veteran's primary 
psychiatric provider, who has had the greatest amount of time 
in which to clinically evaluate the Veteran.  Where, as here, 
conflicting medical opinions are of record, the Board can 
ascribe greater probative weight to one opinion over another, 
provided that a rational basis is given.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  See also Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (holding that the length of time that a clinician has 
treated a patient is a factor which VA may consider in 
evaluating the probative weight of medical evidence).

As noted above, in cases of in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(4).  In this case, the Board 
finds that the November 2004 / August 2006 / September 2006 
VA psychologist's opinion that the Veteran's assertions about 
his in-service sexual assault are credible constitutes 
corroborating evidence.  Finally, evidence of the Veteran's 
behavior changes in service, including his deterioration in 
work performance, substance abuse, and economic and social 
changes all constitute additional corroborating evidence of 
an in-service personal assault.  38 C.F.R. § 3.304(f)(4).

In addition to the corroborating evidence from other sources, 
the Board finds that the Veteran's statements regarding his 
in-service assaults include persuasive indicia of 
credibility.  First, the Veteran's descriptions of the 
assault are both detailed and consistent.  Second, the 
Veteran initially described his in-service sexual assault to 
a VA psychologist in November 2004, for the purpose of 
receiving treatment.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that, although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate; statements made to clinicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  Third, although 
the February 2006 VA examiner cited the fact that "this 
Veteran has had numerous psychiatric contacts through the 
years and appears to have only mentioned the possibility of 
sexual trauma in November 2004" as evidence of deception, 
the Board notes that, in his December 2004 PTSD 
questionnaire, the Veteran had previously explained that he 
was only able to confide in anyone after he had tried to 
commit suicide, and was put on antidepressant medication.  
Although the Veteran stated in his January 2008 hearing 
before the undersigned Veterans Law Judge that he had 
discussed his in-service personal assault with his VA 
psychologist after his sobriety sponsor suggested "that 
maybe I can't stay sober because I was keeping something 
hidden inside," the Board finds that these two reasons for 
disclosure-antidepressant medication and advice from a 
sobriety sponsor-are neither contradictory nor mutually 
exclusive.  Rather, they provide a credible rationale for the 
Veteran's silence about his in-service personal assault from 
his time in service until November 2004.

The Veteran is entitled to a grant of service connection for 
PTSD based on an in-service personal assault, based on the 
Veteran's statements, his November 2004 and September 2006 
diagnoses by a VA psychologist, and, significantly, the 
corroborating evidence that the claimed in-service stressor 
occurred, in the form of the Veteran's behavior changes in 
service, including his deterioration in work performance, 
substance abuse, and economic and social changes, as well as 
his mother's April 2006 statement.  38 C.F.R. § 3.304(f)(4).  
In cases of PTSD based on a personal assault, after-the-fact 
medical evidence, such as the November 2004 and September 
2006 medical opinions, can be used to establish a stressor.  
See Bradford and Patton, supra.

Under established precedent, the Board must consider all 
mental health disabilities raised by the evidence of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a 
mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  The Board finds that the 
Veteran is also entitled to service connection for Major 
Depressive Disorder, because it is related to service, 
according to the etiological report of a second VA 
psychologist in February 2005.  The Veteran is entitled to a 
grant of service connection for MDD, notwithstanding the fact 
that it was diagnosed after service, because all of the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

Because the pyramiding of evaluations is to be avoided, and 
because the Veteran's service-connected PTSD and MDD are both 
rated under the same General Rating 


Formula, the Veteran shall receive a single evaluation for 
these conditions.  38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 
9411, 9434.



ORDER

Service connection for PTSD and MDD is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


